

116 HR 4471 IH: Back to Basics Job Creation Act of 2019
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4471IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Lewis introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title XX of the Social Security Act to provide grants to support job creation initiatives,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Back to Basics Job Creation Act of 2019. 2.Back to Basics Job Creation grant programSubtitle A of title XX of the Social Security Act (42 U.S.C. 1397 et seq.) is amended by adding at the end the following:
			
				2010.Back to Basics Job Creation grant program
					(a)Grants
 (1)In generalThe Secretary, in consultation with the Secretary of Labor and the Secretary of Commerce, shall make grants to eligible entities to assist low-income individuals and individuals who have been unemployed for at least 3 months in developing self-employment opportunities.
 (2)Timing of grant awardsNot later than 90 days after the date of the enactment of this section, the Secretary shall obligate not less than half of any funds appropriated for grants under this section.
 (3)PreferenceIn awarding grants under this section, the Secretary shall give preference to eligible entities— (A)that serve communities that have experienced high levels of poverty and unemployment and low levels of reemployment, as determined by the Secretary using data reported by the Census Bureau and the Bureau of Labor Statistics;
 (B)that demonstrate an ability to administer activities using the grant funds without acquiring new administrative structures or resources, such as staffing, technology, evaluation activities, training, research, and programming; and
 (C)that have established partnerships with other government agencies, community based organizations, financial institutions, educational institutions, or business organizations.
							(b)Use of funds
 (1)In generalAn eligible entity awarded a grant under this section shall use the grant— (A)to provide education and training for business and financial literacy, certification, small business plan development, entrepreneurship, and patent and copyright processes; and
 (B)to provide funding for new small businesses that pay employees at a living wage. (2)LimitationsAn eligible entity awarded a grant under this section may not use the grant—
 (A)to subsidize private or public employment; or (B)for any activity in violation of Federal, State, or local law.
 (3)Administrative expensesAn eligible entity awarded a grant under this section may use not more than 10 percent of the grant funds for administrative expenses, except that none of the funds may be used for salaries.
 (4)Deadline on use of grant fundsAn eligible entity awarded a grant under this section shall expend the grant funds before December 31, 2021, except that the Secretary may provide an extension.
 (c)No effect on means-Tested benefitsFor purposes of determining eligibility and benefit amounts under any means-tested assistance program, any assistance funded by a grant under this section shall be disregarded.
 (d)Reporting requirementsThe Secretary shall submit a report on the implementation of this section to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate whenever either committee shall so request.
 (e)Authorization of appropriationsThere are authorized to be appropriated for grants under this section $5,000,000,000 for fiscal year 2020. The amounts appropriated under this section are authorized to remain available through December 31, 2020.
 (f)DefinitionsFor purposes of this section— (1)the term eligible entity means a State, an Indian tribe, or a local government;
 (2)the term Indian tribe has the meaning given such term by section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b); and
 (3)the term means-tested assistance program means a benefit program for which eligibility is based on income.. 